UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [X]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Prudential Bancorp, Inc. of Pennsylvania (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: January 8, 2010 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Prudential Bancorp, Inc. of Pennsylvania.The meeting will be held atthe Holiday Inn – Philadelphia Stadium, located at 900 Packer Avenue, Philadelphia, Pennsylvania, on Monday, February 8, 2010 at 11:00 a.m., Eastern time. The Board of Directors unanimously recommends a vote "FOR" election of our nominees for director for a three-year term expiring in 2013, "FOR" the approval of the Plan of Reorganization pursuant to which Prudential Bancorp and Prudential Mutual Holding Company will become federally chartered companies and "FOR" ratification of the appointment of S.R. Snodgrass, A.C. as our independent registered public accounting firm for the fiscal year ending September 30, 2010.Each of these matters is more fully described in the accompanying materials. It is very important that you be represented at the annual meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to mark, sign, and date your proxy card today and return it in the envelope provided, even if you plan to attend the annual meeting.This will not prevent you from voting in person, but will ensure that your vote is counted if you are unable to attend. Your continued support of and interest in Prudential Bancorp, Inc. of Pennsylvania is sincerely appreciated. Very truly yours, Thomas A. Vento President and Chief Executive Officer PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA 1834 West Oregon Avenue Philadelphia, Pennsylvania 19145 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TIME 11:00a.m., Eastern time, Monday, February 8, 2010 PLACE Holiday Inn – Philadelphia Stadium 900 Packer Avenue Philadelphia, Pennsylvania ITEMS OF BUSINESS (1) To elect two directors for a three-year term and until their successors are elected and qualified; (2) To approve the Plan of Reorganization pursuant to which Prudential Bancorp and Prudential Mutual Holding Company will become federally chartered companies; (3) To ratify the appointment of S.R. Snodgrass, A.C. as our independent registered public accounting firm for the fiscal year ending September 30, 2010; and (4) To transact such other business, as may properly come before the meeting or at anyadjournment thereof.We are not aware of any other such business. RECORD DATE Holders of Prudential Bancorp common stock of record at the close of business on December 24, 2009 are entitled to vote at the meeting. ANNUAL REPORT Our 2009 Annual Report to Shareholders is enclosed but is not a part of the proxy solicitation materials. PROXY VOTING It is important that your shares be represented and voted at the meeting.You are urged to vote your shares by completing and returning the proxy card sent to you.Most shareholders whose shares are held in "street" name can also vote their shares over the Internet or by telephone.If Internet or telephone voting is available to you, voting instructions are printed on your voting instruction card.You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the accompanying proxy statement. BY ORDER OF THE BOARD OF DIRECTORS Philadelphia, Pennsylvania January 8, 2010 TABLE OF CONTENTS Page About the Annual Meeting of Shareholders 1 Information with Respect to Nominees for Director, Continuing Directors and Executive Officers 4 Election of Directors (Proposal One) 4 Members of the Board of Directors Continuing in Office 5 Director Nominations 6 Committees and Meetings of the Board of Directors 6 Directors' Attendance at Annual Meetings 7 Directors' Compensation 7 Compensation Committee Interlocks and Insider Participation 8 Executive Officers Who Are Not Also Directors 9 Report of the Audit Committee 9 Management Compensation 10 Summary Compensation Table 10 Outstanding Equity Awards at Fiscal Year-End 11 Employment Agreements 11 Benefit Plans 12 Beneficial Ownership of Common Stock by Certain Beneficial Owners and Management 13 Section 16(a) Beneficial Ownership Reporting Compliance 14 Related Party Transactions 14 Approval of the Plan of Reorganization (Proposal Two) 15 General 15 Reasons for Adopting the Plan of Reorganization 16 Conditions to the Plan of Reorganization 18 Impact of the Plan of Reorganization on Operations 18 Holding Company Powers and Regulations 18 Indemnification of Officers and Directors and Limitation of Liability 21 Comparison of Shareholder Rights and Certain Anti-Takeover Provisions 22 Optional Exchange of Stock Certificates 23 Tax Consequences 23 Accounting Consequences 23 Amendment or Termination of the Plan of Reorganization 24 Ratification of Appointment of Independent Registered Public Accounting Firm (Proposal Three) 24 Change in Auditors 24 Audit Fees 25 Shareholder Proposals, Nominations and Communications with the Board of Directors 25 Annual Reports 26 Other Matters 27 Exhibit A – Plan of Reorganization A-1 Exhibit B – Prudential Bancorp, Inc. of Pennsylvania Subsidiary Holding Company Charter B-1 Exhibit C – Prudential Bancorp, Inc. of Pennsylvania Bylaws C-1 MEETING DIRECTIONS From Points North and East: From Points West: From Points South: Take I-76 West toward Camden/ Philadelphia Take exit 350 – Seventh Street toward Packer Avenue Turn right on Packer Avenue End at 900 Packer Avenue Take I-76 East/Schuykill Expressway East Take exit 350 – Seventh Street toward Packer Avenue Turn right on Packer Avenue End at 900 Packer Avenue Take I-95 North Take exit 17-SR611 North/S.
